Title: To Thomas Jefferson from Christopher Gore, 21 October 1793
From: Gore, Christopher
To: Jefferson, Thomas



Sir
Boston Octr 21. 1793

I submitted to the grand jury for this district, a bill against Mr. Duplaine, for resisting and obstructing the Depy. marshal, in the execution of a writ, issuing from the Circuit Court of the United States. In addition to the evidence already transmitted to you, in my letter of the 10th. ult., a witness swore before the jury that he saw written orders, signd by Duplaine, commanding the Captain of the frigate Le Concorde, to take possession of the vessel replevied, and detain her against all persons. Eleven of the jury were for making the presentment, but more cou’d not be convinced of its legality—they agreed that the facts were prov’d; but doubted of the law. In one stage of the business, there was a prospect that the jury wou’d consult the court, as to the law—at this time, I stated the facts to judge Blair, and judge Lowell. They entertain’d no doubts, but that the opposition was illegal, whither the writ coud have been supported or not. The Jury, however, did not chuse to consult the court, and rejected the bill.
The jury return’d two bills one against five American Citizens, who were on board the Roland privateer, for a misdesmesnes in committing hostilities against nations with which the U.S. are at peace—and one against John Juttau a frenchman, and chancellor to the consulate for fitting out, and equipping the Roland as a privateer in the harbor of Boston. These bills were not returnd into court till thursday evening. On friday morning the prisoners were arraign’d, and requested that their cause might not be tried till saturday—this request was granted by the court. On saturday the judges did not think there was sufficient time for the trial, and judge Blair being obliged to quit Boston this day, to attend a circuit court in N. Hampshire, they gave notice that these causes cou’d not be tried the present term. The council for the Defendants told the court they were just going to move for a continuance—the Defendants were recogniz’d, with sureties, to appear the next term and answer the indictments found against them. With the greatest respect, I am, sir, Your very obed. servt

C. Gore

